United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fairlawn, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0087
Issued: April 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 20, 2016 appellant, through counsel, filed a timely appeal from a
September 14, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than one percent permanent
impairment of her right upper extremity, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 17, 2013 appellant, then a 47-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 4, 2013, she sustained a neck injury when her
vehicle was rear-ended at a traffic light by another vehicle. OWCP accepted her claim for neck
sprain, back sprain of the thoracic region, and sprain of the right shoulder on January 27, 2014.
On January 23, 2015 appellant requested a schedule award (Form CA-7). On January 27,
2015 OWCP notified her that it had not received any medical evidence in support of her schedule
award claim. It afforded appellant 30 days to submit additional evidence. Appellant did not
respond within the time allotted.
By decision dated March 18, 2015, OWCP denied appellant’s claim for a schedule award,
finding that the medical evidence was not sufficient to establish permanent impairment to a
scheduled member due to her accepted work injury.
On March 23, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. With the request, appellant submitted a report dated April 21,
2015 from Dr. Catherine Watkins Campbell, a Board-certified occupational medicine specialist.
Dr. Watkins Campbell rendered an impairment rating of seven percent of the right shoulder
based upon the Sixth Edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides). She stated that appellant reached maximum medical
improvement on December 16, 2014 and used the range of motion (ROM) method of
impairment. Based on a QuickDASH score of 57, Dr. Watkins Campbell assigned a functional
history modifier of grade 2 and for physical examination a grade modifier of 1. For each
modifier, she referenced Table 15-7 and Table 15-9, respectively, within the A.M.A., Guides to
justify her grade modifiers.
By decision dated September 10, 2015, an OWCP hearing representative vacated
OWCP’s March 18, 2015 decision, noting that due to the submission of the April 21, 2015 report
of Dr. Watkins Campbell, appellant had submitted sufficient evidence to warrant review by a
district medical adviser (DMA).
OWCP forwarded the case record and a statement of accepted facts to a DMA on
September 21, 2015. On October 1, 2015 the DMA, Dr. Morley Slutsky, Board-certified in
occupational medicine, rated appellant’s permanent impairment of the right upper extremity
impairment for right shoulder sprain as one percent impairment. He stated that his percentage of
permanent impairment differed from Dr. Watkins Campbell’s because he used the diagnosisbased impairment (DBI) rating method, while she used the ROM-based method of impairment
rating.
By decision dated December 16, 2015, OWCP granted appellant a schedule award for
one percent permanent impairment of right upper extremity. It noted that the weight of medical
evidence regarding appellant’s percentage of impairment was assigned to the DMA because he
correctly applied the A.M.A., Guides.

2

On December 30, 2015 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative. The hearing was held on August 1, 2016. At the hearing,
counsel alleged that Dr. Watkins Campbell’s report was not fully and properly evaluated, and
that Dr. Slutsky was biased and unfair, using stale evidence to lower appellant’s impairment
rating. Counsel argued that Dr. Slutsky’s bias created an adversarial stance in a proceeding that
was supposed to be nonadversarial.
On September 14, 2016 the hearing representative affirmed OWCP’s December 16, 2015
decision, finding that Dr. Slutsky’s opinion constituted the weight of the medical evidence.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.3 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.4 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

3

ANALYSIS
The issue on appeal is whether appellant has more than one percent permanent
impairment of the right upper extremity, for which she previously received a schedule award.
The Board finds that this case is not in posture for decision.
In her April 21, 2015 report, Dr. Watkins Campbell found that appellant had seven
percent permanent impairment of her right shoulder using the ROM method. On October 1,
2015 Dr. Slutsky, acting as OWCP’s DMA, reviewed Dr. Watkins Campbell’s report and found
that appellant had one percent permanent impairment of her right upper extremity, pursuant to
the DBI protocol for rating permanent impairment.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the September 14, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

